Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/29/2021 for application number 16/592,608. Claims 1, 6, 9, 15, 20, 22, and 29 have been amended. Claims 1-30 are pending.

Reason for Allowance
Claims 1-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Freda et al. (WO 2018/064367 A1; hereinafter “Freda”) 
Hwang et al. (US 20190274168 A1; hereinafter “Hwang’168”)
Lida et al. (US 20150222551 A1; hereinafter “Lida”)
del Rio Herrero et al. (EP 2159926 A1; hereinafter “del Rio Herrero”)
Islam et al. (US 20180097591 A1; hereinafter “Islam”)
Freda et al. (US 20190320467 A1; hereinafter “Freda-2”)
Li et al. (US 20190075598 A1; WO 2018/127042 A1; hereinafter “Li”)
Dinan et al. (WO2018175809A1; hereinafter “Dinan”)
Hwang et al. (US 20130013982 A1; hereinafter “Hwang’982”)




Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“identifying that the UE is configured to use a contention-based or uncoordinated random access procedure, the contention-based or uncoordinated random access procedure including an initial uplink message and a downlink response, and the initial uplink message including at least a preamble portion and a data portion;
mapping an identifier of the UE into a block of source symbols;
generating a set of sequences, each sequence of the set of sequences based at least in part on a value associated with a respective corresponding coded symbol of the block of coded symbols.”
In contrast, the closest prior art, Freda, discloses a method for wireless communication at a user equipment (UE), comprising:  
identifying that the UE is configured to use a contention-based or uncoordinated random access procedure, the contention-based or uncoordinated random access procedure including an initial uplink message and a downlink response, and the initial uplink message including at least a preamble portion and a data portion ([0127], [0129], [0136]);  
determining RNTI as a function of a preamble sequence and selected resources and decoding RAR based on an RNTI mapped to a WTRU ID ([0314], [0315]); 
generating the block of source symbols based at least in part on a resource index of the contention-based or uncoordinated random access procedure ([0139], [0140], [0227]); and
transmitting, as part of the contention-based or uncoordinated random access procedure, the generated set of sequences in the preamble portion of the uplink message ([0132] and Fig. 6, [0206]).
But, as argued persuasively by the applicant, the cited portion of Freda, which generally describes decoding a response message from the network, does not teach or suggest "mapping an identifier of the UE into a block of source symbols" wherein the "mapping" supports 
Hwang’168 discloses that a preamble sequence is mapped to a block of symbols ([0180]). But, as argued persuasively by the applicant, the cited portion of Hwang '168, which describes mapping a single preamble sequence to a group including one cyclic prefix and a plurality of symbols, is silent as to "generating a set of sequences, each sequence of the set of sequences based at least in part on a value associated with a respective corresponding coded symbol of the block of coded symbols" as recited in amended independent claim 1.
Furthermore, Lida discloses generating a code word from a block of source symbols, the codeword comprising a block of coded symbols ([0022]), wherein the block of source symbols comprise symbols of binary or a non-binary alphabet ([0106]). But Lida also does not disclose "generating a set of sequences, each sequence of the set of sequences based at least in part on a value associated with a respective corresponding coded symbol of the block of coded symbols".
Thus Freda, Hwang’168, and Lida fail to disclose the above claimed combination of features. Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 29 mutatis mutandis.  Accordingly, claims 1-15 and 29 are allowed.


Regarding claim 16, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, as part of a contention-based or uncoordinated random access procedure, an uplink message from a user equipment (UE), the uplink message including at least a preamble portion and a data portion;
generating a block of coded symbols from the identified set of sequences, each coded symbol of the block of coded symbols corresponding to a sequence of the set of sequences;
determining an identifier of the UE from the block of source symbols.”

In contrast, the closest prior art, Freda, discloses a method for wireless communication at a base station, comprising: receiving, as part of a contention-based or uncoordinated random access procedure, an uplink message from a user equipment (UE), the uplink message including at least a preamble portion and a data portion ([0022] and Fig. 1, [0127], [0136].); identifying a set of sequences in the preamble portion ([0141]); and determining a block of coded symbols from the identified set of sequences ([0141], [0227]). But, Freda does not disclose (a) generating a block of coded symbols from the identified set of sequences, each coded symbol of the block of coded symbols corresponding to a sequence of the set of sequences, the block of coded symbols comprising a codeword; (b) decoding the codeword to generate a block of source symbols; and (c) determining an identifier of the UE from the generated block of source symbols.
Hwang’168 discloses that a preamble sequence is mapped to block of symbols ([0180]). Furthermore Lida discloses generating a code word from the block of source symbols, the codeword comprising a block of coded symbols ([0022]). But, as argued persuasively by the applicant, the cited portion of Hwang' 168 or Lida, or any other reference, do not teach or suggest "determining an identifier of the UE from the block of source symbols," as recited in independent claim 16.
Thus Freda, Hwang’168, and Lida fail to disclose the above claimed combination of features. Other prior art of record documents also do not disclose these features. Therefore, claim 16 is allowable over the prior art of record. 

The same reasoning applies to claim 30 mutatis mutandis.  Accordingly, claims 16-28 and 30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471